NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 13 August 2021, has been entered into record.  In this amendment, claims 1 and 13-15 have been amended, claim 9 has been canceled, and claims 16-18 have been added.

Claims 1-8 and 10-18 are presented for examination.

Response to Arguments
With regards to the objection to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
With regards to the objection to the drawings, the applicant has submitted replacement sheets, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 13 August 2021, with respect to claims 1-8 and 16-18 have been fully considered and are persuasive.  The rejection of 1 June 2021 has been withdrawn. 

Drawings
The drawings were received on 13 August 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Arnell on 3 November 2021.

The application has been amended as follows: 
Cancel claims 16 and 18. 
In claim 1, after line 11, insert: 
"wherein the context data produced by the device indicates the device is previously known and indicates a new type of sensor measurement produced by the device or geographical location of the device, wherein generating the registration comprises generating a new registration for the device based on the new type of sensor measurement or geographical location, respectively." 
In claim 14, after line 12, insert: 
"wherein the context data produced by the device indicates the device is previously known and indicates a new type of sensor measurement produced by the device or geographical location of the device, wherein generating the registration comprises generating a new registration for the device based on the new type of sensor measurement or geographical location, respectively." 
In claim 15, after line 11, insert:

In claim 17, line 1: 
"The method of claim 1, further comprising:”

Reasons for Allowance
Claims 1-8, 10-15, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Anumala et al. (US 2020/0076896) and Anumala hereinafter) teaches receiving a data message (0074, lines 1-6, 12-16); based on determining that the data message contains the new information, determining one or more directives to trigger based on the data message (0078, lines 1-6; 0079, lines 1-5); generating a registration based on the one or more triggered directives (0080, lines 1-5), determining whether the data message contains new information since Anumala discloses the IoT gateway compares the model identifier of the first IoT device with the model identifier of the new IoT device during a registration request and the device ID is to be unique, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the comparison would determine new information (0075, lines 1-9), none of the prior art of record alone or in combination teaches wherein the context data produced by the device indicates the device is previously known and indicates a new type of sensor measurement produced by the device or geographical location of the device, wherein generating the registration comprises generating a new registration for the device based on the new type of sensor measurement or geographical location, respectively.
The closest prior art made of record are:
Anumala discloses a system and method for automatically provisioning at least one new IoT device to at least one IoT gateway via a wireless network.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al. (US 2020/0294503 A1) discloses a system and method for location inference of IoT device, server, and electronic device.
Sayers et al. (US Patent 10,367,794 B2) discloses a system and method for securing a sensor or device.
Shaashua et al. (US Patent 9,600,571 B2) discloses a system and method for interoperability mechanisms for internet of things integration platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431